ALLOWANCE
Allowable Subject Matter
Claims 1-2, 10-14, 18-21, 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Given the amendments filed on 5/25/2021 and remarks on page 9, the amended claims overcome the prior art as used of the rejection mailed on 3/03/2021.
Particularly, DUBLIN and the other references of FIESCHI, BROWN, and FREATHY fail to properly disclose:
wherein the ordering indication device is configured to output an alarm signal during an attempted theft of the ordering indication device, wherein the output of the alarm signal takes place in stages, wherein the control unit initiates a first of the stages if the motion detector transmits a signal to the control unit longer than a first threshold time period, and the control unit initiates a second of the stages if the motion detector transmits a signal to the control unit longer than a second threshold time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/26/2021